Citation Nr: 1410784	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a higher evaluation for adjustment disorder with anxiety (claimed as posttraumatic stress disorder, depression, and insomnia), currently assigned a 30 percent evaluation prior to October 29, 2008 and 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970, including a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

TDIU

First, the Board notes that the Veteran submitted additional documentation with his substantive appeal in July 2010.  No statement of the case was subsequently issued which considered this new evidence.  Also, the Veteran recently submitted additional documentation to the Board which included a waiver of RO review.  As will be explained below, the Board finds that this new evidence requires consideration of TDIU on an extraschedular basis.

In this case, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), as his service-connected disabilities combine to a 60 percent rating and do not fall under any of the exceptions described in § 4.16(a)(1)-(5).

Extraschedular TDIU may be awarded if the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities and does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Board acknowledges that a March 2009 VA examiner opined that the Veteran was employable.  Despite this, the Veteran has recently submitted two opinions to the Board showing that he is unable to secure and follow substantially gainful employment.  

A March 2013 letter from the Lakeland Vet Center notes that the Veteran has multiple symptoms of his PTSD which included avoidance, anger, re-experiencing traumas in nightmares and intrusive thoughts, isolation and anxiety have been obstacles that increase his lack of trust and interfere with his progress.  Since the Veteran had stopped working, his symptoms have worsened.  Even when working, the Veteran reported isolating himself and when not isolated, he reports many angry outbursts on the job.  He admitted to becoming close to violence at this job due to his PTSD symptoms.  The Veteran reported a lack of concentration due to intrusive memories regarding his war traumas.  The counsellor found that the Veteran had severe chronic PTSD.  The counsellor opined that the Veteran was unemployable due to his PTSD symptoms.

An April 2013 opinion by his treating VA psychiatrist notes that the Veteran had prominent irritability, depressed mood, low energy, anhedonia and poor self-esteem.  The Veteran was unable to mingle or interact with others and was terminated from his job in October 2009 as he could not function with his ongoing symptoms.  The VA psychiatrist noted that the Veteran had been attending Vet Center group and was receiving medication for anxiety and insomnia.  The VA psychiatrist opined that the Veteran's ongoing symptoms and functional limitations were a significant hindrance towards any meaningful employment.  

In addition, the Veteran submitted a Performance Improvement Review which is dated in July 2006 that notes the problems the Veteran was having at work including being overly aggressive and threatening, bordering on insubordination with supervisors, having emotional outbursts, and having conflict with other coworkers. 

As indicated above, the Veteran has submitted new evidence showing that his service-connected psychiatric disability renders him unemployable.  In light of the foregoing, the matter should be remanded to the RO for adjudication of whether referral of the Veteran's claim for consideration of TDIU on an extraschedular basis is warranted.

Increased evaluation for psychiatric disorder

The Veteran submitted a notice of disagreement in September 2009 with the March 2009 RO decision explaining that he believed his termination from his job was caused by his service-connected PTSD.  He also explained that he now had additional PTSD symptoms which included memory loss.  Later he clarified in another September 2009 statement that he was only appealing the denial of his TDIU claim, but he attached the original September 2009 statement to this new statement.  By the Veteran alleging that he was terminated for his psychiatric symptoms, he is claiming total occupation impairment which is delineated under a 100 percent evaluation for psychiatric disabilities.  The Veteran is currently only assigned a 50 percent evaluation for his psychiatric disability.  In essence, the Board finds that the Veteran's statements can be reasonably construed as a disagreement with both the psychiatric disability evaluation as well as the TDIU denial.  38 C.F.R. § 20.201.  As a statement of the case has not yet been issued in response to the notice of disagreement with an increased evaluation for his psychiatric disability, this issue must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC as to the claim for increased evaluation for a psychiatric disability.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

2.  If the above issuance of an SOC does not result in his service-connected disabilities meeting the percentage standards set forth in 38 C.F.R. § 4.16(a), refer the Veteran's claim for entitlement to TDIU to the Director of Compensation and Pension for a determination in compliance with the provisions of 38 C.F.R. § 4.16(b) (2013).  

The Director of Compensation and Pension's attention is directed to the new evidence submitted by the Veteran in April 2013 and March 2013 which is detailed above.

3. Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


